DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Paul J. Urbanski (Reg. No. 58,351) on 08/22/2022.

The application has been amended as follows: 
In claim 1,
Line 5-6, delete “producing, by the at least hardware processor from the digital dataset, an encoded order of data or an encoded data order or an encoded data structure or an encoded data organization” insert  producing, by the at least hardware processor from the digital dataset, one or more of an encoded order of data, an encoded data order, an encoded data structure, and an encoded data organization 
Line 10, delete “a Code Unit classifier, the Code Unit classifier including:” insert  a Code Unit definition, the Code Unit definition including:


In claim 59,
Line 3, delete “being characterized by a digital data” insert  being characterized by: reading a digital data set from a memory; encoding the digital data 

Line 6, delete “, wherein a Code Unit includes:” insert ; storing, in same or different memory, the Code Unit and a Code Unit definition, wherein the Code Unit definition includes:

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 59 are allowable over the prior art of record. The closest prior art of record Steiner et al. (U.S. Patent No. 10,628,255 B1), teaches a method for multi-dimensional decoding, the method may include receiving a multi-dimensional encoded code word that comprises a payload and a redundancy section; wherein the payload comprises data and an error detection process signature; evaluating, during a multi-dimensional decoding process of the multi-dimensional encoded code word, an hypothesis regarding a content of the payload; applying on the hypotheses an error detection process to provide an indication about a validity of the hypotheses; and proceeding with the multi-dimensional decoding process and finding a next hypothesis to be error detection process validated when the hypothesis is invalid. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1 and 59 as “a variable code value size of the Code Unit that is a maximum possible number of data values the Code Unit is defined to hold or to represent wherein each of the possible unique values of the code value size of a Code Unit could have the same bit size or different bit sizes; and a Head Design type used to encode the digital data set, wherein a Head Design type determines a ratio of one bits and zero bits in the Code Unit”. 
Dependent claims 2-4, 6-7, 42 and 49 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168  

/IRETE F EHICHIOYA/            Supervisory Patent Examiner, Art Unit 2168